Citation Nr: 0933008	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  95-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for gout.

(The issue of whether the Veteran's VA compensation benefits 
are subject to recoupment of special separation benefits 
(SSB) in the adjusted amount of $39,066.84, to include 
whether recoupment should be waived due to financial 
hardship, is the subject of another decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976, and from May 1980 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO granted service connection for gout 
of both big toes and assigned a zero percent disability 
rating effective September 9, 1992, the date following 
separation from the Veteran's second period of active duty.

In May 1994, the appellant and his wife testified at a 
hearing held at the RO in Atlanta, Georgia, before a hearing 
officer, a transcript of which has been associated with the 
claims folder.  In a September 1994 hearing officer decision, 
the Veteran was granted a 20 percent disability rating for 
gout, effective September 9, 1992,  The RO issued a 
November 1994 rating decision implementing the rating 
increase and the Veteran perfected an appeal as to the 
assignment of a 20 percent rating.  

In August 2000, the Veteran's claims file was subsequently 
transferred to the VA RO in New Orleans, Louisiana.  A Travel 
Board hearing was scheduled at the RO in March 2003, but two 
weeks before the scheduled hearing, the Veteran withdrew his 
request for a Travel Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.

In its December 2003 Remand, the Board referred the following 
matters to the RO for appropriate action:  an issue of total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU); an issue of service 
connection for a headache disorder; an issue of secondary 
service connection for a left ankle disorder; an issue of 
fibromyalgia; an issue of upper back pain; and an issue of a 
temporary total disability rating under 38 C.F.R. § 4.29 for 
periods of hospitalization from November 26, 1996, to 
December 24, 1996, and from January 16, 1998, to February 11, 
1998, respectively.  Since no temporary claims folder has 
been created and the claims folder does not reflect any 
action with respect to these matters, the Board is again 
referring them to the RO for appropriate action.  


FINDINGS OF FACT

1.  At no time did the Veteran's gout manifest in chronic 
residuals, definite impairment of health objectively 
supported by examination findings, weight loss, anemia, or 
severely incapacitating exacerbations.  

2.  The Veteran's gout manifested in incapacitating 
exacerbations that occurred less frequently than 3 times per 
year and that were not for prolonged periods.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.71a and Diagnostic Codes 5002, 5017, and 5024 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, staged ratings are not warranted here because at no 
time during the rating period did the manifestations of the 
Veteran's gout meet the criteria for a rating higher than 
20 percent.  

Service-connected disabilities are evaluated by using the 
criteria under various diagnostic codes in the rating 
schedules.  Under Diagnostic Code (DC) 5017 for gout, the 
rating schedule provides that the criteria under DC 5002 
should be applied.  38 C.F.R. § 4.71a, DC 5017 & Notes 
following DC 5024.  The Veteran's gout disability is 
currently rated at 20 percent for the entire rating period.  
Diagnostic Code 5002 provides for three higher ratings:  
100 percent, 60 percent, and 40 percent.  

A 100 percent rating is assigned for an active condition with 
constitutional manifestations, associated with active joint 
involvement that is totally incapacitating.  DC 5002, 
38 C.F.R. § 4.71a.  A 60 percent rating is assigned for gout 
less than the 100 percent criteria, but with:  (1) weight 
loss and anemia productive of severe impairment of health or 
(2) severely incapacitating exacerbations occurring 4 or more 
times a year or (3) a lesser number over prolonged periods.  
DC 5002, 38 C.F.R. § 4.71a (alternative criteria numbered to 
facilitate application to this Veteran's disability).  A 
40 percent rating is assigned for: (1) symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or (2) incapacitating 
exacerbations occurring 3 or more times a year.  DC 5002, 
38 C.F.R. § 4.71a (alternative criteria numbered to 
facilitate application to this Veteran's disability).   

Some of the criteria are clearly not met on this record.  The 
Veteran does not claim to be totally incapacitated by his 
gout disability and the record supports his ability to 
function in daily life and perform the activities of daily 
life.  He goes to frequent mental health treatment sessions 
and appeared in person at his personal hearing.  The 
objective medical evidence shows that he had no tophi or 
other constitutional manifestations of his gout disability.  
May 2007 C&P Exam (the chronic residuals of gout are:  
formation tophi, deformed joints, moderate pain on active and 
passive motion, longer episodes of acute attacks with kidney 
destruction, weakness, X-Ray evidence of joint with erosive 
degeneration, and chronic synovitis; Veteran has no chronic 
residuals); see also October 1993 C&P Exam (upon examination, 
no evidence currently of gout); January 1997 C&P General 
Examination (no tophi); April 1994 Rheumatology Consult (no 
tophi); January 1997 C&P Exam (no tophaceous deposits).  
Since none of the criteria for a 100 percent rating are 
manifested by the Veteran's gout disability, a 100 percent 
disability rating is not warranted on this record.  

With respect to the criteria for the other two ratings, there 
is no evidence of anemia in this record nor is there definite 
impairment of health objectively supported by examination 
findings.  May 2007 C&P Exam (laboratory results of 
April 2007 show no anemia; no chronic residuals of gout).  As 
for weight loss, the record shows that the Veteran is obese, 
although as his mental health improved and he focused on 
controlling his diabetes, he lost some weight.  May 2007 C&P 
Exam (mild weight loss).  There is nothing in the record to 
show he experienced weight loss due to gout.  

The remaining schedular criteria relate to the severity and 
frequency of exacerbations.  There is conflicting evidence in 
the record on this matter.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In determining the weight to be given the 
evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, self-interest, desire for monetary gain, 
malingering, bad character, interest, bias, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

Compensation and Pension (C&P) examinations were conducted in 
October 1993, January 1997, September 2000, and May 2007.  
The objective medical evidence from those examinations is 
that the Veteran's gout disability is well-controlled by 
medication and is in remission or not manifesting any 
symptoms at the time of the examinations.  October 1993 C&P 
Examination (no current evidence of gout; history of gout, 
big toes, currently asymptomatic); January 1997 C&P exam 
(gouty arthropathy under treatment, in remission); 
September 2000 C&P Feet Exam (full range of motion of all 
toes; joint not painful now); May 2007 C&P Joints & Spine 
Exam (there is active gout which is controlled with daily 
allopurinol).  

These C&P examiner's findings are consistent with other 
treatment records concerning gout in the record.  See, e.g. 
January 1995 Progress Note (no evidence of tophi; small 
effusion in elbows; gout is stable; gout medication changed); 
September 1995 Primary Care Progress Note (gout controlled); 
October 1996 General Note (no symptomatic gout disease at 
present);  December 1996 MH Psychiatry General Progress Note 
(gout under better control of symptoms on present 
medications); December 1997 Outpatient/Primary Care Clinic 
(gout controlled with Indocin).  

These medical findings are provided by medical professionals 
able to provide competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  And since they are based on 
physical examination, as well as a review of the Veteran's 
history and relevant tests, and since the reports are 
consistent with one another, the Board finds that the medical 
evidence identified above is very credible.  
  
The record also contains much evidence of statements by the 
Veteran indicating that he has frequent and severe 
exacerbations of his gout disability.  Although the Veteran 
claims that he received treatment in 1993 for gout, the VA 
records from February 1993 to November 1993 show treatment 
for headaches and psychiatric evaluations, but no mention of 
gout.  There is no mention of gout in treatment records until 
after the noncompensable rating was assigned for that 
disability in January 1994.  

Even then, there are very few records that show that a 
medical professional determined that the Veteran's pain was 
attributable to gout.  See  April 1994 Rheumatology Progress 
Note and  Medical Record & Discharge Instructions (minimal 
swelling of the elbow; impression is probable gout); 
August 1994 Medical Certificate and Discharge Instructions 
(after running, Veteran had acute exacerbation of gouty 
arthropathy; marked edema, warmth and signs of tenderness; 
unable to draw fluid from knee; next day much better);  
November 1995 Pain Clinic Progress Note (mental health clinic 
referral for pain secondary to gout; examiner noted minor 
attack; treatment was continue to take medications prescribed 
by primary physician; return to pain clinic as needed); 
December 1996 Discharge Summary (consult with rheumatology 
because gout was no longer active;  flare-up of gout in 
hospital when medications were discontinued secondary to 
delirium); May 1999 Medical Certificate (Veteran complains of 
pain in several joints; diagnosis gout with joint pain); 
May 2000 Medical Certificate (complains of pain in elbow; 
impression is gout attack); March 2001 Ambulatory/Outpatient 
Care Note (complains of pain in left wrist for 1 week; exam 
showed tenderness left wrist with no effusion; possible 
exacerbation of gout); December 2003 Orthopedics Consult Note 
(Veteran complains of gout; exam reveals some tenderness at 
great toe MP joint and some tenderness at right ankle joint; 
full range of motion; no swelling of ankle; Assessment:  gout 
with possible mild traumatic arthritis of the left akne; I 
suspect most of his problem is gout; Veteran given 
prescription for when he experiences gout flare-up); May 2004 
Nursing Ambulatory/Outpatient Care Note (complains of gout 
pain; dosage of Allopurinol increased).  In all, the record 
establishes that nine times over ten years, the Veteran was 
treated during a flare-up of gout.  

There are some treatment records where the examiner expresses 
doubt that the pain is due to gout or notes that the gout is 
well-controlled.  See February 1994 Progress Note (complaints 
of polyarthralgias today; advised Veteran to make 
rheumatology and neurology appointments for the same day); 
May 1994 VA Progress Note (minimal swelling with multiple 
tender points; assessment is probable gout but would prefer 
to have proof; fair amount of muscular pain indicates 
fibromyalgia possible; Veteran instructed to return when 
joints are swollen for tap); September 1995 Primary Care 
Progress Note (Veteran complains of increasing joint pain 
with increased cold weather; assessment degenerative joint 
disease; gout controlled); October 1996 General Note (during 
psychiatric hospitalization, doctor consulted with 
pharmacology whether medications for gout could be 
discontinued because there was no symptomatic disease at 
present).  

And throughout the rating period, the Veteran frequently 
reported to his mental health caregiver or primary care 
provider that he had been experiencing pain, which he often 
attributed to gout, but there was then no examination with 
objective findings to support his complaints.  See, e.g., 
August 1994 Progress Note (Veteran complains that gout attack 
prior week caused his depression); December 1994 Mental 
Health Progress Note (Veteran complains that his is depressed 
because of increasing gout in his right hand); February 1996 
General Note (Veteran reports because he has pain in joints 
and bones, he finds it difficult to move and consequently go 
to work, so he becomes angry and depressed; currently, his 
mood is improved and he has crying spells less frequently); 
May 1998 MH Psychiatry General Progress Note (Veteran reports 
brief episode of gout last week); June 2000 Nursing Note 
(Veteran continues to report "gout pain" and feels that the 
medication is doing little); July 2002 Social Work Note 
(complains of exacerbation of pain in recent 
weeks);February 2003 Psychiatry Note (my joints hurt); 
April 2006 Nursing Ambulatory/Outpatient Care Note (complains 
of gout pain).  But a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The lack of contemporaneous medical evidence alone does not 
render lay evidence not credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  But here, the record 
contains ample evidence that the Veteran's statements are not 
reliable.  

A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness); 38 C.F.R. 
§ 3.159(a)(2) (lay evidence can be provided by a person who 
has no specialized education, training, or experience, but 
who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person).  
Thus, the Veteran is competent to present evidence that he 
experiences pain, how often he experiences that pain, and 
what body part hurts.  But the Veteran is not competent to 
provide an opinion that the pain he experiences is from his 
gout disability, especially in light of the fact that he has 
other medical conditions that affect his joints.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

In addition, the Board determines that while the Veteran is 
competent to make statements as to the frequency of 
exacerbating episodes and the severity of his pain, those 
statements are not entitled to much weight.  First, the 
statements that he has long episodes of gout exacerbations 
are generally inconsistent with the findings of the C&P 
examiners that the Veteran's gout was well-controlled with 
medication or in remission.  See C&P Examinations of October 
1993, January 1997, September 2000, and May 2007.  See also 
July 1995 Hospital Discharge Report (Veteran reported gout 
was mostly in remission, causing him mostly only mild 
discomfort).  

In addition, some statements are implausible on their face, 
as when he testified that he experiences a gout attack every 
month and when thereafter asked how long his gout attacks 
lasted, he testified that they last between several weeks and 
six months.  Transcript at 4.  If the attacks last several 
months, then they necessarily do not occur monthly.  
Moreover, the treatment records in the claims folder neither 
reflect that the Veteran was cancelling mental health 
appointments due to gout pain nor that he was seeking 
treatment of gout pain very frequently.    

Other statements of the Veteran are inconsistent with one 
another.  His written April 1994 statement both indicates 
that he is in constant pain with attacks lasting weeks or 
months and that the gout medication was having the desired 
effect.  April 1994 Statement in Support of Claim by Veteran.  
At the October 1993 C&P examination, the Veteran merely told 
the examiner that his toe "currently was bothering him."  
October 1993 C&P Exam (the examiner's objective finding at 
that exam was that the Veteran's gout was currently 
asymptomatic).  After he was assigned a noncompensable rating 
in January 1994, the Veteran testified at the personal 
hearing held in May 1994 that his gout had been getting 
progressively worse ever since service.  Transcript at 2.  In 
one statement, he indicated that the altercation leading to 
his January 1993 arrest was because of the frustration over 
being unable to work due to his gout, but he told an examiner 
during psychiatric hospitalization that he was arrested when 
he fought with his ex-wife's boyfriend.  Compare July 1995 VA 
Hospital Discharge Report  with April 1994 Statement of 
Veteran.  

Other evidence shows that the Veteran has experienced 
financial difficulty, so he had an incentive to exaggerate 
his symptoms in order to obtain a higher rating.  He quit 
many jobs in the two years following service.  April 1994 
Statement in Support of Claim; July 1995 Hospitalization 
Discharge Report (Veteran worked eight jobs between 
September 1992 and July 1995).  Financial stress was recorded 
as an environmental factor affecting his mental health.  
June 1995 Social Work DFNTA Base/Assessment (Veteran is 
feeling a lot of pressure due to the amount of child support 
he is being required to pay); November 1999 Social Work Data 
Base/Assessment (Axis IV:  financial concerns); June 2000 
Social Work Psychosocial Assessment Update Note (Veteran's 
wife noted that since the SSB is being recouped and she had 
to quit her job to take care of the Veteran, they have 
financial concerns); July 2000 Psychiatry Note (Axis IV:  
financial concerns).  Because he had received special 
separation benefits (SSB), VA wrote to the Veteran in 
December 1994, proposing to stop his VA compensation benefits 
until the amount of the SSB was recouped.  December 1994 
Letter from RO to Veteran About Proposed Recoupment;  
January 1995 Notice of Determination (please waive recoupment 
due to financial hardship).  See also August 1993 Psychiatry 
Note (Veteran reports that his ex-wife has been ruining his 
credit reports for revenge); April 1994 Statement of Veteran 
(Veteran notes that in January 1993 he was unable to keep up 
on his child support at that time).  
The Veteran also has a history of psychiatric 
hospitalizations: in September 1996 for two weeks,  in 
October 1996 for one month, in November 1996 for one month, 
in January 1998 for one month, and in April 1999 for nine 
days, and in June 1999 for one week.  June 1999 Discharge 
Report.  And the Veteran's mental health at the time he was 
making the statements in those years shortly after service 
may have affected his ability to provide reliable evidence of 
the state of his disability.  See September 1993 Mental 
Health Clinic Consultation Sheet (Veteran has history of 
suicide attempts and wife reports he gets confused at times 
and does not remember what he does); September 1993 Medical 
Certificate (Veteran tried suicide in December 1992 by 
drinking poison); October 1993 Medical Certificate (I have 
large blank spots where I don't remember anything); July 1995 
Psychiatry Consult (Veteran took tests and left before he 
could be evaluated; test results showed thought disorder and 
major depression); November 1996 General Note (Veteran 
hallucinating about a dog being in the room during his 
session; alteration in thought  process); June 1999 Discharge 
Report (some thought cogent but admits to auditory 
hallucinations; thought processes on discharge cogent);  
March 1998 Statement by Veteran's Brother (he can not stay 
with even the simplest of tasks for long; he forgets what he 
is doing and left unattended, he wanders off).  

And the Veteran's descriptions of his condition are not quite 
consistent with the other lay evidence in the record.  For 
example, he claims that he was bedridden between six weeks 
and six months with gout attacks.  Transcript at 4.  In 
describing the effects of gout, his step-son indicated that 
the Veteran had had to give up jobs, sports, and other things 
and that his gout lasted for days or sometimes months.  He 
did not indicate that the Veteran was ever bedridden.  
April 1994 Statement by Veteran's Step-son.  Other family 
members submitted a statement that when the Veteran was 
experiencing a gout attack, he could "barely walk" and if 
it affected his hands, he could not pick up a cup or the 
simplest things.  This statement indicates that the Veteran 
was walking during attacks.  Moreover, they did not mention 
that he had ever been bed-ridden.  April 1994 Statement by 
Veteran's Brother and Sister-in-Law.  

Even the written statement of the Veteran's wife fails to 
mention that he was ever bedridden.  May 1994 Statement by 
the Veteran's Wife (not only does the gout cause him pain and 
trouble in holding a job, but it affects his whole outlook on 
everyday life, making him feel old).  And the example of 
severity that the Veteran's wife provided at the May 1994 
personal hearing was that he had to keep his foot elevated 
and that during one 4-month period in early 1993, he had had 
to walk with crutches.  Transcript at 8.  Then, she appears 
to try to correct her testimony by adding that he was in bed, 
but when he got up, it was with crutches.  Transcript at 8.  

But there is other evidence in the record that the Veteran 
was on crutches in early 1993 because in January 1993, while 
he was in jail, he injured his ankle when he fell in the 
shower.  The lay statements that the Veteran was on crutches 
because of his gout are not supported by the other evidence.  
See January 1993 Arrest Warrant; January 1993 Emergency Room 
Report (Veteran fell in shower at jail and injured left foot, 
which was put in splint).  

Moreover, while the Veteran tends to attribute joint pain as 
gout (April 1994 Statement in Support of Claim by Veteran), 
he has also been diagnosed with other medical conditions 
involving his joints, such as tendonitis in the knees and 
ankles, as well as arthritis in both ankles and he has had 
recurring infections in the inside borders of both big 
toenails.  See September 2000 C&P Joints Exam (Veteran 
diagnosed with recurrent pain over the knees and ankles due 
to tendonitis; degenerative changes of the right ankle; post 
arthritic changes in the left ankle status post left ankle 
surgery);  March 2001 Ambulatory/Outpatient Care Note 
(complains of pain of left wrist times one week; exam shows 
tenderness of left wrist but no edema; possible exacerbation 
of gout); December 2001 Operative/Procedure Note (Veteran has 
multi-year history of pain with intermittent infection of the 
inside borders of both big toenails).  The Veteran's 
statements about the etiology of his pain are thus not always 
accurate.  

Given the Veteran's psychiatric issues and financial 
difficulty, the internally inconsistent statements and the 
inconsistencies between his statements and those of medical 
professionals and other lay persons, the Board finds that the 
Veteran's statements as to the frequency of gout 
exacerbations and the severity of his gout disability are not 
credible.  

That is not to say that the Veteran does not have a 
disability of gout or that he did not experience 
exacerbations of that disability during the rating period.  
The lay statements of his wife and other family members make 
clear that the Veteran had attacks of gout at various times.  
But given that the contemporaneous treatment records show 
treatment for only nine attacks in ten years, and no year in 
which there were three attacks, this record does not 
establish that there are incapacitating exacerbations 
occurring 3 or more times a year (as described in the 
criteria for a 40 percent rating) or severely incapacitating 
exacerbations occurring 4 or more times a year (as described 
in the criteria for a 60 percent rating). DC 5002, 38 C.F.R. 
§ 4.71a  

Nor does the record establish that there are fewer than four 
incapacitating episodes of gout per year that last over 
prolonged periods (as described in the criteria for a 
60 percent rating).  DC 5002, 38 C.F.R. § 4.71a.  There is 
evidence from the Veteran and his wife about one incident of 
a four-month exacerbation in early 1993.  But a police report 
and an emergency room treatment report in the record show 
that the Veteran was not experiencing gout, but had injured 
his ankle in the shower while in jail.  And the step-son's 
statement that sometimes the Veteran's gout attacks last for 
months is simply not supported by the rest of the evidence in 
the record.  As noted above, the Veteran frequently 
attributed his pain to gout despite the fact that he had 
other medical conditions involving his joints.  And since 
there is no evidence of the Veteran's step-son having medical 
training, he is not competent to determine the etiology of 
the Veteran's pain.  Espiritu, 2 Vet. App. 492.  

The Veteran's representative argues in the February 2003 
Statement of Accredited Representative in an Appealed Case 
that because the Veteran frequently complains of pain in 
various joints, he should be rated separately for those 
joints, as provided in the notes following Diagnostic Code 
5002.  38 C.F.R. § 4.71a (for residuals such as limitation of 
motion or ankylosis, rate under the appropriate diagnostic 
codes for the specific joints involved.  38 C.F.R. § 4.71a, 
Criteria for rating chronic residuals.  But the schedular 
criteria for Diagnostic Code 5002, which is used to evaluate 
gout, makes clear that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis; rather, the higher evaluation should 
be assigned.  38 C.F.R. § 4.71a, Note following Diagnostic 
Code 5002.  
But notwithstanding the Veteran's complaints that the pain in 
his various joints is due to gout, the record does not 
support a finding of residuals of gout in his joints.  
Indeed, it was in response to that argument that the Board 
required another C&P examination be conducted in May 2007.  
The examiner was explicitly asked to identify all chronic 
residuals of the Veteran's gout disability.  He determined 
there were none.  Further, he explicitly stated that the 
subjective complaints of pain due to gout were not supported 
by the objective findings noted on the examination report.  
Rather, the pain due to motion with generalized weakness and 
some atrophy from disuse was due to on-going degenerative 
arthritis and the aging degeneration of joints with arthritis 
and was not due to gout influence.  May 2007 C&P Examination.  
Since there are no residuals of gout in the Veteran's joints, 
an increased rating from evaluating the chronic residuals of 
gout is not warranted.  

In any event, most of the evidence relied upon by the 
Veteran's representative is nothing more than the Veteran 
attributing the pain in his various joints to gout rather 
than medical determinations that the Veteran was experiencing 
an exacerbation of gout at that time.  See, e.g.,  March 2002 
Pain Assessment Report (Veteran report to the nurse that he 
had had pain in the right ankle and left hallux for three 
weeks, with aching and burning; no findings at all by a 
medical professional);  July 2002 Psychiatry Note (Veteran 
stated that gout pain is constant and current exacerbation 
now for some month; no examination or assessment of the 
Veteran's physical condition was conducted); September 2002 
Psychiatry Note (Veteran says he has been having more pain in 
joints; otherwise, the same; no examination or assessment of 
the Veteran's physical condition was conducted); October 2002 
Pain Assessment (Veteran reports constant pain in back and 
shoulders that hurts most of the time; under the place for 
observation of pain site and comments, the report is blank; 
the plan was recorded as primary care; there is no 
examination or assessment of the Veteran's condition 
conducted).  

Some of the evidence relied on by the Veteran's 
representative did involve an examination.  In October 2002, 
the Veteran complained of pain in his neck and lower back.  
The treatment record shows that he tripped and fell the day 
before and sprained his ankle.  The examination revealed no 
pedal edema and no restriction on movement.  The examiner's 
assessment was that the physical examination was essentially 
within normal limits, but an X-ray was ordered for the lumbar 
and cervical spine.  Gout was not mentioned in the report.  
October 20002 Ambulatory/Outpatient Care Note  

The representative also relies on the findings in the 
September 2000 C&P Feet  examination to argue that a rating 
higher than 20 percent is warranted.  Finding Number 6 is 
that the Veteran has pain and swelling over the medial aspect 
of the right foot near the base of the right great toe 
because of gout.  The representative interprets that to be a 
description of the examination of the Veteran's right foot on 
that day.  

But the Board finds that in Findings Number 4 and 5, the 
examiner was describing the symptoms reported by the Veteran 
that occur whenever he would have a gout attack rather than 
making a finding concerning the conditions of that day.  The 
Board's interpretation is based on the organization of the 
findings and on consistency with the rest of the report.  The 
first three findings of the examination report are both feet 
appear okay; the Veteran has full range of motion of all the 
toes; and his joint is not painful right now.  The examiner 
then switches gears in Findings Number 4 and 5 to describe 
what the Veteran experiences during a flare-up:  the Veteran 
has to take rest during the flare up; and the Veteran has 
pain and swelling over the medial aspect of the right foot 
near the base of the right great toe because of gout.  Here, 
the examiner unartfully used the phrase "because of gout" 
instead of "whenever there is a gout attack."  To interpret 
it otherwise would mean that the examiner made inconsistent 
findings with respect to pain.  Compare Finding Number 3 (not 
painful right now) with Finding Number 5 (has pain and 
swelling).  The Board's interpretation is consistent with the 
rest of the record that shows that the Veteran's gout is 
well-controlled with occasional exacerbating episodes, not as 
frequent as three times per month.  

As for the findings in the September 2000 C&P Joints 
examination, while the examiner found there to be pain over 
both knees, he also found that the recurrent pain over the 
knees and ankles was due to tendonitis and that the Veteran 
has degenerative changes to the right ankle and post-
arthritic changes to the left ankle status post left ankle 
surgery.  These findings do not support a theory that the 
Veteran's joint pain in September 2000 warranted an increased 
rating for gout. 

Finally, the representative relies on a note that the Veteran 
was ambulating slowly and hesitatingly with the use of a cane 
to argue that a higher rating is warranted.  The notation by 
the nurse in the record cited by the representative was that 
the Veteran was ambulating with the assistance of a cane.  
There is nothing in that note about gout and no physical 
examination of the Veteran was conducted. September 2002 
Clinical Nurse Specialist.  

In sum, none of the evidence specifically cited by the 
Veteran's representative in his February 2003 Statement of 
Accredited Representative in an Appealed Case, nor the 
evidence as a whole, establishes that a rating higher than 
20 percent should be assigned to the Veteran's disability.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

An increased rating is not warranted under these criteria.  
At the Veteran's level of severity, the criteria of 
Diagnostic Code 5002 is based on flare-ups of a condition 
that usually asymptomatic.  A 20 percent rating is assigned 
when there are one or two exacerbations in a year with a 
well-established diagnosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  As pointed out above, with the exception of 1994, 
the record does not establish flare-ups of the Veteran's 
condition more than once per year.  Thus, the schedular 
criteria adequately compensates the Veteran for his 
functional loss due to pain experienced during exacerbations 
of his gout condition.  

In any event, the May 2007 C&P examiner found there were no 
signs of chronic residuals of gout that cause fatigability, 
incoordination, endurance or weakness.  And that examiner 
attributed the Veteran's pain to motion with generalized 
weakness and some atrophy from disuse due to on-going 
degenerative arthritis and not gout influence.  Even the left 
ankle pain was disassociated with the impairment caused by 
gout.  The examiner concluded that the subjective complaints 
of pain regarding gout were not supported by the objective 
findings noted in the examination report.  May 2007 C&P Exam.  
As a result, no increased rating is warranted based on 
functional loss. 

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected gout disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  But if the level of severity 
and symptomatology of the Veteran's service-connected 
disability is compared to the established criteria found in 
the rating schedule, and the schedular rating is adequate, no 
referral for extra schedular consideration is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular criteria for gout are based on the frequency of 
the exacerbations of the diagnosed condition, with higher 
ratings than the one assigned to the Veteran available if 
there are constitutional manifestations or residuals of an 
inactive condition.  The Veteran's manifestations of his gout 
disability (occasional acute pain) fall squarely within the 
description of the rating criteria for a 20 percent rating.  
Thus, the rating criteria are adequate for evaluating his 
gout disability.  

The Board notes that when schedular criteria are adequate, 
there is no need to consider whether the Veteran's disability 
manifests in interference with employment or frequent 
hospitalization.  Thun, 22 Vet. App. 115.  Nevertheless, 
since there are many references in the record to the 
Veteran's inability to work, the Board will address that 
issue briefly.  

Not one medical opinion in the record states that the 
Veteran's gout interfered with his employment.  See, e.g., 
July 1997 Statement of VA Psychiatrist (Veteran has received 
inpatient psychiatric treatment several times and is 
currently a regular patient of the mental health clinic; the 
examiner does not expect him to improve enough to be able to 
sustain gainful employment in the future); September 2000 
Discharge Report (Veteran is unemployable; prognosis is poor 
due to chronicity of mental illness, a history of poor 
treatment response, poor coping skills, and multiple suicidal 
attempts).  To the contrary, the May 2007 C&P examiner 
determined that the Veteran's service-connected gout 
disability did not interfere with work and that the Veteran 
quit his job in 1994 due to back pain. 

The Veteran's disability compensation from the Social 
Security Administration is not based on his gout disability.  
Social Security Decision (Veteran is disabled based on 
disorders of the back, paranoid schizophrenia, and other 
psychotic disorders).  And although the Veteran and his wife 
make the claim that he was unable to work due to his gout, 
the record shows that not only was he experiencing back pain 
when he left his job in 1994, but he had difficulty in 
remembering things and getting along with other people.  
October 1996 General Note (wife notes Veteran has forgetful 
behavior, suicide attempts, changes in behavior, and violence 
against her); March 1998 Lay Statement by Brother (Veteran 
was unable to remember how to do simple tasks or interact 
with other people, and had a tendency to wander away in 
confusion).  Notwithstanding evidence of the Veteran's 
inability to maintain employment, this record does not 
establish that the Veteran's gout disability interfered with 
his employment so as to warrant a referral for an 
extraschedular evaluation.  

Finally, the application of the doctrine of reasonable doubt 
does not change the outcome here. When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
While there are many statements by the Veteran that he was 
experiencing exacerbations of gout, the objective medical 
evidence does not establish that the Veteran had 
exacerbations as frequently as he claimed.  When the 
credibility of the evidence is considered, the evidence 
against the claim is much greater than that in favor and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the January 1994 RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  Where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
failure to provide notice in a timely fashion is not error.  
Pelegrini at 120.  Rather, the appellant has the right to 
content-complying notice and proper subsequent VA process, 
which this Veteran  has received.   

This appeal involves an initial disability rating.  Once 
service connection is granted the claim is considered as 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, in 
January 2007, the Veteran was sent notice of the evidence 
that is necessary to substantiate a disability rating and the 
Veteran responded to that notice that he had no additional 
evidence to submit.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining his VA treatment records and his Social Security 
Administration records, by providing him with an opportunity 
to present his own and his wife's testimony before a hearing 
officer at the RO, and by conducting C&P examinations.  


ORDER

An initial disability rating in excess of 20 percent for gout 
is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


